Citation Nr: 0707265	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-24 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for multilevel disc 
degeneration, cervical spine and lumbar spine (a back 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
that denied the veteran's claim of entitlement to service 
connection for a back disability.  In May 2005 the veteran's 
claim folder was transferred to the RO in Muskogee, Oklahoma.  
A videoconference hearing was held before the undersigned 
(with the veteran sitting at that RO) in June 2006.


FINDING OF FACT

The medical evidence sufficiently establishes that the 
veteran's back disability is related to his active military 
service.


CONCLUSION OF LAW

A back disability was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in substance, 
that the veteran's back disability had its onset during the 
veteran's military service.  Because the claim on appeal is 
being granted in full, VA's statutory duties to notify and 
assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  In addition, service connection 
may be granted for a chronic disease, including arthritis, if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Turning to the evidence of record, the veteran's service 
medical records indicate that he mentioned, in a report of 
medical history filled out in conjunction with a February 
1962 entrance examination, that he had bruised his spine in a 
motor vehicle accident four months prior to this examination.  
The report of the entrance examination, however, indicates 
that his spine was found to be normal.  Records dated in July 
1963 indicate that the veteran was diagnosed with a strain of 
the right latissimus dorsi, and was hospitalized for a week.  
Clinical findings included, among other things, right back 
muscle spasm.  The report of the veteran's 1965 separation 
examination indicates that his spine was normal at the time.  
It was also noted that he was hospitalized for seven days for 
a back strain, which was adequately treated, with no 
complications or sequelae.    

Post-service medical evidence includes the report of a 
private magnetic resonance imaging (MRI) study conducted in 
May 1998 which documents a diagnosis of foraminal stenosis, 
greatest on the left at C6-7 where compression of the nerve 
roots is suggested, with milder foraminal narrowing on the 
right at C3-4 and C5-6, and on the left at C4-5.  No mention 
was made of the veteran's military service.  

Additional private medical evidence reflects that the veteran 
was diagnosed with C6-7 radiculopathy in June 1998 and 
underwent a left C5-6 and C6-7 laminectomy.  The physician 
who performed the operation, David A. Cech, M.D., wrote, in a 
May 1998 letter, that the veteran had a long history of 
chronic low back pain which had been present since he hurt 
his back in college.  He also related that an MRI scan 
apparently taken recently showed multiple levels of 
spondylitic changes in the lumbar spine.  In a letter dated 
subsequent to the surgical procedure, he noted that the 
veteran was doing well status post surgery, but that he still 
had low back difficulty.  

A private lumbar myelogram conducted in November 1998 
revealed, among other things, L3-4 disc herniation and L4-5 
disc protrusion.  In December 1998, to treat L3-4 bilateral 
radiculopathy, the veteran underwent bilateral L3-4 and L4-5 
interlaminar laminotomy, medial facetectomy, foraminotomy for 
decompression of L3, L4, and L5 nerve roots.  

The report of a private MRI accomplished in August 2000 
indicates that the studies revealed L3-4 disc bulge and 
protrusion, L4-5 disc bulge and spondylosis, and L5-6 disc 
bulge and protrusion.  An MRI conducted in March 2003 showed 
L3-4 and L4-5 disc herniation, foraminal restriction at the 
L5-S1 level, bilateral dorsal foraminal encroachment at the 
L4-5 level, and bilateral encroachment at the L4-5 level, and 
bilateral inferior L4-5 laminectomies.  Private X-rays of the 
back taken in September 2003 revealed mild anterior lumbar 
spondylosis at the L3-4 and mild bilateral facet 
osteoarthropathy at the L4-5 and L5-S1 levels.  An MRI study 
of the cervical spine accomplished in November 2003 showed 
multilevel disc degeneration throughout the cervical spine, 
C5-6 and C6-7 disc bulging, and slight retrolisthesis at the 
L3-4 level.  

In a December 2003 statement, the veteran's ex-wife indicated 
that while in the military the veteran began experiencing 
back problems which continued through their marriage (from 
1963-1976).  She also noted that the veteran's back problems 
became more serious in 1966 while he attended college.  In 
other statements received in December 2003, January 2004, and 
February 2004, three fellow servicemen indicated that they 
served with the veteran and that the veteran began having 
back problems in service which continued through the time 
they were stationed together (1965).  

In an October 2004 statement, a private neurologist, G. 
Martin Rossi, M.D., who had requested the November 2003 MRI 
study, indicated that the veteran had been under his care 
since June 2003 and had been suffering from lumbar spine, 
cervical spine, and chronic hip pain, which also radiated to 
the lower extremities.  He made reference to the 1998 
surgical procedure, and opined that it was as likely as not 
that the veteran's back disability was due to his military 
service.  

A VA examination was accomplished in July 2006, the report of 
which reflects that the veteran provided a history of 
developing pain in his low back in service after lifting 
heavy loads.  It was noted that there was no specific injury 
in service, but that the veteran was nevertheless 
hospitalized for seven days.  The veteran also related that 
his back went out in 1965 while he was in college and that he 
was treated many times thereafter but did not keep any 
medical records.  

The veteran also related that his back got worse over the 
years, and that he was currently having episodes of severe 
pain in the low back.  Physical examination of the low back 
was essentially normal, except that, initially, the veteran 
would not engage in range of motion studies because he was 
afraid he would fall over.  After being asked repeatedly to 
try, he was able to lateral flex to the low back 30 degrees 
without pain noticed bilaterally (he would not attempt 
forward flexion or extension).  

As a result of this examination, a diagnosis of status post 
decompressive laminectomy with mild loss of function due to 
pain was made.  In an addendum to this examination report, 
the examiner, who reviewed the claims folder, noted that the 
veteran bruised his spine four months prior to service, had a 
neck sprain, and that in July 1963 strained his latissimus 
dorsi muscle and was hospitalized for seven days.  He also 
noted that there were no complications or sequelae noted on 
the veteran's separation examination, nor was there a history 
of trauma of or injury to the low back.  

The VA examiner pointed out that there was no evidence of low 
back problems until 1998, and that in May 1998 a private 
examiner noted that the veteran injured his back in college.  
The back surgeries and MRIs, discussed above, were also 
mentioned.  In concluding the addendum, the VA examiner 
stated his opinion that the veteran's low back disability was 
less likely due to one episode of low back pain in July 1963, 
and more likely due to the low back injury sustained in 
college.  An additional addendum noted that X-rays taken at 
the time showed minimal findings other than some spurring and 
thoracic spine arthritic changes.  

During the June 2006 videoconference hearing, the veteran 
initially testified that he had no back symptoms prior to 
service, but later clarified that while he bruised his back 
in a motor vehicle accident prior to service, he received no 
treatment for the back after being released from an emergency 
room wherein a head injury was treated. 

The veteran testified that during service he moved a lot of 
heavy equipment and that in July 1963 experienced some back 
pain and spent some time in a hospital.  He testified that he 
continued to have back problems thereafter and treated 
himself with over-the-counter medication.  He related that he 
attended college just after separating from service and that 
during college his back went out.  He explained that he was 
treated at a private hospital at the time, but was unable to 
obtain any records of this treatment.  The veteran related 
that he was treated at other facilities after that and was 
also unable to obtain any of the records documenting same.  

Essentially, the veteran testified that from the time he 
separated from service to the present, he has continued to 
experience back pain and has periods where the symptoms were 
exacerbated.   

In July 2006, the Board received a copy of a May 2006 private 
orthopedic examination conducted by Darnell Blackmon, M.D.  
Dr. Blackmon noted the veteran's history of injuring his back 
in July 1963 and being hospitalized for seven days, pointing 
out that the veteran was not entirely sure of the nature of 
the injury.  He pointed out that at the time there were no 
MRIs and CT myelograms available to identify herniated discs.  
Dr. Blackmon further noted that the veteran indicated that he 
occasionally had flare-ups of his back problem subsequent to 
service while in college, and that his back problems did not 
become significant until 1998 when he was treated for 
herniated cervical and lumbar spine discs.  

Dr. Blackmon noted that he reviewed pertinent medical records 
and lay statements, and stated that errors were made in the 
VA examiner's assessment in terms of the sequence of the 
veteran's symptomatology.  Specifically, he noted that the 
veteran indicated that he did not suffer a prior injury that 
impacted his enlistment and that he did not injure his back 
while in college; but that the in-service injury was 
exacerbated during college.  He pointed out, essentially, 
that the veteran's history was supported by the evidence 
showing that he was hospitalized during service.  

Dr. Blackmon stated that the facts showed that the veteran 
enlisted in service without active symptoms and that any pre-
service back injury had resolved.  Further, he noted that the 
onset of back problems began in July 1963 after the veteran 
sustained the right latissimus dorsi strain, which he pointed 
out could have involved a herniated disc or other back 
problems.  In his opinion, the veteran's "back symptoms 
began as a result of his service."  

Finally, Dr. Blackmon examined the veteran, and among other 
things, it was noted that radiographs showed L5-S1 
degenerative disc disease with narrowing and sclerosis of the 
disc space, as well as facet arthropathy and foraminal 
stenosis at L5-S1, and L3-4 retrolisthesis.  The impression 
was lumbar degenerative joint disease and the examiner 
reiterated that the veteran had chronic debilitating back 
pain that was ongoing and the result of an initial injury 
sustained in service.  

Although the relevant evidence of record does not paint an 
entirely clear picture of the etiology of the veteran's back 
disability, the Board finds, by resolving all doubt in the 
veteran's favor, that service connection for a back 
disability is nevertheless warranted.  The Board initially 
notes that as no clinical findings were indicated with 
respect to a back disability when the veteran entered service 
(despite the mention of a bruised back sustained months prior 
to service), he was presumed sound when he entered service, 
and no evidence suggests that his back was not normal at the 
time.  See 38 U.S.C.A. § 1111 (West 2002).

In any event, as discussed above, the veteran has a current 
diagnosis of a back disability, both of the cervical and 
lumbar regions.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  

In addition, service medical records indicate that the 
veteran was hospitalized for a week due to a latissimus dorsi 
strain in July 1963, and while on separation there were no 
complications or sequelae of the strain indicated, this 
nevertheless establishes that the veteran injured his back in 
service (or was at least seen with a strained back muscle for 
an unknown reason).  

The question thus remains whether the current disability is 
related to this dorsi strain treated in service.  In this 
regard, and as noted above, Dr. Cech indicated in May 1998 
that the veteran had chronic low back pain since hurting his 
back in college, and while this appears to be based on a 
history provided by the veteran, the veteran has also, as 
discussed above, explained that the incident(s) in college 
was actually an exacerbation(s) of the inservice back injury.  
In any event, there is no indication that Dr. Cech reviewed 
the veteran's claims folder, to specifically, and 
significantly, include the service medical records.  

The VA examiner in July 2006 did, however, review the 
veteran's claims folder, and also opined that his back 
disability was related to a back injury sustained in college.  
The examiner appears to explain that the current disability 
is not related to the inservice - and documented - dorsi 
muscle strain because the record shows that there were no 
complications or sequelae on separation, yet relates the 
disability to an incident for which there are no 
contemporaneous records available (i.e. the alleged incident 
in college).  And, this examiner did not specifically explain 
whether the college incident described by the veteran (that 
his back "went out") was an exacerbation or continuation of 
his back problem initially treated in service.  

While Dr. Rossi, a clinical neurologist, opined in October 
2004 that the veteran's back disability was related to his 
service, it does not appear that he reviewed the veteran's 
claims folder.  On the other hand, Dr. Blackmon, an 
orthopedist, reviewed pertinent medical records, to 
apparently include the veteran's service medical records, and 
opined that the veteran's current back disability was related 
to his service, particularly the back strain treated in July 
1963.  In rendering this opinion, Dr. Blackmon pointed to 
specific facts documented in the record and, essentially, 
refuted the VA examiner's opinion that the disability was 
related to an injury sustained while the veteran was in 
college.  In doing so, he pointed out that the veteran 
explained that while in college there were flare-ups of the 
inservice back strain, and found, essentially, that this 
scenario was supported by the fact that there was evidence of 
a seven day period of inservice hospitalization due to a back 
strain.  Dr. Blackmon also explained that the veteran could 
have had herniated discs at the time, but that appropriate 
testing was not available.  

Again, the etiology of the veteran's current back disability 
is not entirely clear.  However, what is clear is that Dr. 
Blackmon's opinion is in part based on a review of evidence 
showing that the veteran was hospitalized for seven days for 
a back strain while in service, while the VA examiner's 
opinion is based on (apparently) one incident - an 
undocumented back injury - that occurred while the veteran 
was in college just subsequent to separating from service, 
which the veteran has explained - and Dr. Blackmon believed - 
was actually an exacerbation of the inservice strain.  This 
history is also consistent with the history provided by the 
veteran's ex-wife, who indicated that the veteran's inservice 
back problems continued when he subsequently left service and 
attended college (and thereafter).  

Although the lapse in time between the documented treatment 
for the back strain in service and treatment for the 
currently diagnosed back disability in or around 1998 is 
concerning (see Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed.Cir. 2000)), service connection can, as indicated above, 
be established for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Here, the Board finds that such is the 
case, particularly after resolving all doubt in the veteran's 
favor, and as such, service connection for a back disability 
is warranted.  The veteran's claim is granted.




ORDER

Service connection for a back disability is granted.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


